Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 January 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.Nantes Jan. 4. 1783.
I beg leave to reccommend to your kind Notice Mr Purviance son to a Respectable Merchant in Maryland. This young Gentleman proposes to make a Tour to Ireland with a View of reestablishing his Health & visiting some Relations. I shall be much obliged by your giving him the necessary passport, and whatever Civilities you may think proper to show him you may depend he will be worthy of, & I shall esteem them as a favour done to me.
My Friend Mr Nikson [Nilson?], an Irish Gentn but an american in his Heart, goes with Mr Purviance, & I equaly reccommend him to your notice. I am as ever most dutifully & affectionately Yours
Jona Williams J
His Excelly Doctor Franklin.
